DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations “wherein the dimensions of the cross section of the two or more conductors are within the range 1-8 mm and 5-25 mm”…is vague and indefinite. The examiner is unclear on what dimension range is the width and what dimension range is the length. Do both of the conductors combined have a range within 1-8 mm and 5-25 mm or does each conductor meet the range?


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-5, 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wentz et al. (US 3,023,386) in view of Suzuki et al. (US 2010/0277004).
	Regarding claim 1, Wentz et al. (figures 1/4 and Col 2, lines 25-60) discloses 
a multi-part conductor having an extension being long in relation to its cross-section (see figure 4), the multi-part conductor comprising two or more conductors having equal cross-section (see figure 4), which two or more conductors are electrically insulated from each other, wherein, in a cross-section of the multi-part conductor (see figure 4), said two or more conductors are arranged adjacent to each other in the direction of a central axis of the coil (see figure 4), wherein said multi-part conductor is wound around the central axis in more than one circumferential turn (see figure 1) , such that a first portion of the multi-part conductor is arranged adjacent to a second portion of the multi-part conductor in the direction of the central axis (see figure 1), and wherein said adjacent arrangement of said two or more conductors is the same in relation to each other and in relation to the direction of a central axis of the coil for each circumferential turn (see figure 1).
Wentz et al. figure discloses wherein the multi-part conductor is wound a central axis but is silent to wherein said multi-part conductor is wound around the central axis such that a distance between the central axis and the multi-part conductor in a first circumferential turn is larger than a distance between the central axis and the multi-part conductor in a second circumferential turn.
Suzuki et al. (figure 5a and para 0029) discloses said multi-part conductor (7a) is wound around the central axis such that a distance between the central axis and the multi-part conductor in a first circumferential turn is larger than a distance between the central axis and the multi-part conductor in a second circumferential turn.(see para 0029-0030)
Accordingly, it would have been it would have been to obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein said multi-part conductor is wound around the central axis such that a distance between the central axis and the multi-part conductor in a first circumferential turn is larger than a distance between the central axis and the multi-part conductor in a second circumferential turn as taught by Suzuki et al to the inductive device of Wentz et al. so as to allow the user the capability of easily disassembling the conductor if damaged as well as the capability easily tighten the conductor thereby improving the coupling between the turns which will allow for an improved inductance to be obtained.
Regarding claim 2, Wentz et al. (figure 4) discloses at least one electrically insulating element (16) interposed between said first portion and said second portion.
Regarding claim 3, Wentz et al. (figure 4) discloses an input interface, wherein the input interface is adapted to input a current into the two or more conductors of the multi-part conductor.
Regarding claim 4, Suzuki et al. (figure 5a and para 0029) discloses wherein said multi-part conductor is wound around the central axis in a plurality of circumferential turns.
Regarding claim 5, Wentz et al. (figure 4) discloses wherein the multi-part conductor further comprises an intermediate portion connecting said first portion with said second portion, wherein said intermediate portion is located at a position corresponding to a closest distance between said central axis and said multi-part conductor.
Regarding claim 9, Wentz et al. (figure 4) discloses wherein the two or more conductors are electrically insulated from each other by an insulating material.
Regarding claim 13, Wentz et al. (figure 4) discloses wherein the multi-part conductor comprises two conductors.
Regarding claim 14, discloses the claimed invention except for the multi-part conductor comprises three conductors. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the multi-part conductor comprises three conductors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. So as to allow for a higher inductance to be obtained.

2.	Claims 1, 3, 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (US 2,570,786) in view of Suzuki et al. (US 2010/0277004).
Regarding claim 1, Flynn et al. (figures 3-7/12-14 and Col 2, lines 25-60) discloses a multi-part conductor having an extension being long in relation to its cross-section (see figures 3-7/14)(applicant has not defined what is considered long in cross-section), the multi-part conductor comprising two or more conductors having equal cross-section (see figures 3-7/14), which two or more conductors are electrically insulated from each other, wherein, in a cross-section of the multi-part conductor (see figures 3-7), said two or more conductors are arranged adjacent to each other in the direction of a central axis of the coil (see figure 4), wherein said multi-part conductor is wound around the central axis in more than one circumferential turn (see figure 4) , such that a first portion of the multi-part conductor is arranged adjacent to a second portion of the multi-part conductor in the direction of the central axis (see figure 4), and wherein said adjacent arrangement of said two or more conductors is the same in relation to each other and in relation to the direction of a central axis of the coil for each circumferential turn (see figure 4).
Flynn et al. figure discloses wherein the multi-part conductor is wound a central axis but is silent to wherein said multi-part conductor is wound around the central axis such that a distance between the central axis and the multi-part conductor in a first circumferential turn is larger than a distance between the central axis and the multi-part conductor in a second circumferential turn.
Suzuki et al. (figure 5a and para 0029) discloses said multi-part conductor (7a) is wound around the central axis such that a distance between the central axis and the multi-part conductor in a first circumferential turn is larger than a distance between the central axis and the multi-part conductor in a second circumferential turn.(see para 0029-0030)
Accordingly, it would have been it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein said multi-part conductor is wound around the central axis such that a distance between the central axis and the multi-part conductor in a first circumferential turn is larger than a distance between the central axis and the multi-part conductor in a second circumferential turn as taught by Suzuki et al to the inductive device of Flynn et al. so as to allow the user the capability of easily disassembling the conductor if damaged as well as the capability easily tighten the conductor thereby improving the coupling between the turns which will allow for an improved inductance to be obtained.
Regarding claim 3, Flynn et al. (figures 3-7/12-14) discloses an input interface, wherein the input interface is adapted to input a current into the two or more conductors of the multi-part conductor.
Regarding claim 9, Flynn et al. (figures 3-7/12-14) discloses wherein the two or more conductors are electrically insulated from each other by an insulating material.
Regarding claim 13, Flynn et al. (figures 3-7/12-14) discloses wherein the multi-part conductor comprises two conductors.
Regarding claim 14, discloses the claimed invention except for the multi-part conductor comprises three conductors. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the multi-part conductor comprises three conductors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. So as to allow for a higher inductance to be obtained.

3.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wentz et al. (US 3,023,386) in view of Suzuki et al. (US 2010/0277004) in further view of Rabbia (US 2012/0279754).
Regarding claim 6, Wentz et al. (figures 1/4 and Col 2, lines 25-60) discloses all the limitations as noted above but does not expressly discloses wherein the two or more conductors have a substantially rectangular cross section, each of the two or more conductors being arranged such that the longest dimension of the cross section of the conductor is perpendicular to the central axis.
Rabbia (figures 8-9) discloses wherein the two or more conductors have a substantially rectangular cross section, each of the two or more conductors being arranged such that the longest dimension of the cross section of the conductor is perpendicular to the central axis.
Accordingly, it would have been it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the two or more conductors have a substantially rectangular cross section, each of the two or more conductors being arranged such that the longest dimension of the cross section of the conductor is perpendicular to the central axis as taught by Rabbia to the inductive device of Wentz et al. so as to dissipate heat more efficiently; thereby improving the thermal efficiency which allow for a higher current level for a given temperature rise and conductor cross-section.
Regarding claim 7, Wentz et al. (figures 1/4 and Col 2, lines 25-60) discloses all the limitations as noted above but does not expressly discloses wherein the two or more conductors have a substantially rectangular cross section, each of the two or more conductors being arranged such that the longest dimension of the cross section of the conductor is collinear to the central axis.
Rabbia (figures 8-9) discloses wherein the two or more conductors have a substantially rectangular cross section, each of the two or more conductors being arranged such that the longest dimension of the cross section of the conductor is collinear to the central axis.
Accordingly, it would have been it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the two or more conductors have a substantially rectangular cross section, each of the two or more conductors being arranged such that the longest dimension of the cross section of the conductor is collinear to the central axis as taught by Rabbia to the inductive device of Wentz et al. so as to dissipate heat more efficiently; thereby improving the thermal efficiency which allow for a higher current level for a given temperature rise and conductor cross-section.
Regarding claim 8, Wentz et al. (figures 1/4 and Col 2, lines 25-60) discloses all the limitations as noted above but does not expressly discloses wherein the dimensions of the cross section of the two or more conductors are within the range 1-8 mm and 5-25 mm, respectively.
Rabbia (para 0030-0031) discloses wherein the dimensions of the cross section of the two or more conductors are within the range 1-8 mm and 5-25 mm, respectively.
Accordingly, it would have been it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the dimensions of the cross section of the two or more conductors are within the range 1-8 mm and 5-25 mm, respectively as taught by Jones to the inductive device of Wentz et al. so as to improve the thermal efficiency which allow for a higher current level for a given temperature rise and conductor cross-section.

3.	Claims 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (US 2,570,786) in view of Suzuki et al. (US 2010/0277004) in further view of Rabbia (US 2012/0279754).
	Regarding claim 2, Flynn et al. (figures 3-7/12-14 and Col 2, lines 25-60) discloses all the limitations as noted above but does not expressly discloses at least one electrically insulating element interposed between said first portion and said second portion.
Rabbia (figures 8-9 and para 0037) discloses one electrically insulating element (50) interposed between said first portion and said second portion.
Accordingly, it would have been it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein at least one electrically insulating element interposed between said first portion and said second portion as taught by Rabbia to the inductive device of Flynn et al. so as to reduce the chances of a short circuiting occurring.
Regarding claim 6, Flynn et al. (figures 3-7/12-14 and Col 2, lines 25-60) discloses all the limitations as noted above but does not expressly discloses wherein the two or more conductors have a substantially rectangular cross section, each of the two or more conductors being arranged such that the longest dimension of the cross section of the conductor is perpendicular to the central axis.
Rabbia (figures 8-9) discloses wherein the two or more conductors have a substantially rectangular cross section, each of the two or more conductors being arranged such that the longest dimension of the cross section of the conductor is perpendicular to the central axis.
Accordingly, it would have been it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the two or more conductors have a substantially rectangular cross section, each of the two or more conductors being arranged such that the longest dimension of the cross section of the conductor is perpendicular to the central axis as taught by Rabbia to the inductive device of Flynn et al. so as to dissipate heat more efficiently; thereby improving the thermal efficiency which allow for a higher current level for a given temperature rise and conductor cross-section.
Regarding claim 7, Flynn et al. (figures 3-7/12-14 and Col 2, lines 25-60) discloses all the limitations as noted above but does not expressly discloses wherein the two or more conductors have a substantially rectangular cross section, each of the two or more conductors being arranged such that the longest dimension of the cross section of the conductor is collinear to the central axis.
Rabbia (figures 8-9) discloses wherein the two or more conductors have a substantially rectangular cross section, each of the two or more conductors being arranged such that the longest dimension of the cross section of the conductor is collinear to the central axis.
Accordingly, it would have been it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the two or more conductors have a substantially rectangular cross section, each of the two or more conductors being arranged such that the longest dimension of the cross section of the conductor is collinear to the central axis as taught by Rabbia to the inductive device of Flynn et al. so as to dissipate heat more efficiently; thereby improving the thermal efficiency which allow for a higher current level for a given temperature rise and conductor cross-section.
Regarding claim 8, Flynn et al. (figures 3-7/12-14 and Col 2, lines 25-60) discloses all the limitations as noted above but does not expressly discloses wherein the dimensions of the cross section of the two or more conductors are within the range 1-8 mm and 5-25 mm, respectively.
Rabbia (para 0030-0031) discloses wherein the dimensions of the cross section of the two or more conductors are within the range 1-8 mm and 5-25 mm, respectively.
Accordingly, it would have been it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the dimensions of the cross section of the two or more conductors are within the range 1-8 mm and 5-25 mm, respectively as taught by Jones to the inductive device of Flynn et al. so as to improve the thermal efficiency which allow for a higher current level for a given temperature rise and conductor cross-section.

5.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wentz et al. (US 3,023,386) in view of Suzuki et al. (US 2010/0277004) in further view of Jones (US 3,297,970).
Regarding claim 10, Wentz et al. (figures 1/4 and Col 2, lines 25-60) discloses all the limitations as noted above but does not expressly discloses wherein each conductor is electrically insulated by an insulating band material wound around the conductor using an overlap.
Jones (figures 1-3 and Col 2, lines 5-66) discloses wherein each conductor is electrically insulated by an insulating band (4/6/7) material wound around the conductor using an overlap.
Accordingly, it would have been it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein each conductor is electrically insulated by an insulating band material wound around the conductor using an overlap as taught by Jones to the inductive device of Wentz et al. so as to tightly hold the conductors in place thereby preventing the conductors from being damaged if dropped.
Regarding claim 11, Jones (Col 2, lines 5-40 and Col 3, lines 1-30) discloses wherein the electrical insulation of each conductor further comprises a thermosetting polymer impregnated into the insulating band material.
Regarding claim 12, Jones (Col 2, lines 5-40 and Col 3, lines 1-30) discloses wherein the thermosetting polymer is one or more from: a resin, epoxy, polyurethane, varnish.

5.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (US 2,570,786) in view of Suzuki et al. (US 2010/0277004) in further view of Jones (US 3,297,970).
Regarding claim 10, Flynn et al. (figures 3-7/12-14 and Col 2, lines 25-60) discloses all the limitations as noted above but does not expressly discloses wherein
each conductor is electrically insulated by an insulating band material wound around the conductor using an overlap.
Jones (figures 1-3 and Col 2, lines 5-66) discloses wherein each conductor is electrically insulated by an insulating band (4/6/7) material wound around the conductor using an overlap.
Accordingly, it would have been it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein each conductor is electrically insulated by an insulating band material wound around the conductor using an overlap as taught by Jones to the inductive device of Flynn et al. so as to tightly hold the conductors in place thereby preventing the conductors from being damaged if dropped.
Regarding claim 11, Jones (Col 2, lines 5-40 and Col 3, lines 1-30) discloses wherein the electrical insulation of each conductor further comprises a thermosetting polymer impregnated into the insulating band material.
Regarding claim 12, Jones (Col 2, lines 5-40 and Col 3, lines 1-30) discloses wherein the thermosetting polymer is one or more from: a resin, epoxy, polyurethane, varnish.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837